


--------------------------------------------------------------------------------

AMENDMENT No. 3 TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. 3 TO EMPLOYMENT AGREEMENT (“Amendment No. 3”), is entered
into as of November 24, 2015, by and between Third Point Reinsurance Ltd., a
Bermuda company (the “Company”), and J. Robert Bredahl (the “Executive”).


WHEREAS, the Company and the Executive entered into a certain Employment
Agreement dated as of January 26, 2012, an Amendment No. 1 to Employment
Agreement dated as of November 10, 2014 and an Amendment No. 2 to Employment
Agreement dated as of March 1, 2015 (the “Employment Agreement”); and


WHEREAS, in consideration of the mutual agreements set forth below and for other
good and valuable consideration given by each party to this Amendment No. 3 to
the other, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive agree to amend the Employment Agreement on the terms set
forth below.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.     Section 2(a) of the Employment Agreement shall be amended to read in its
entirety as follows:


(a) Duties. During the Employment Term and from and after November 24, 2015, the
Executive shall serve as the President and Chief Operating Officer of the
Company and the Chief Executive Officer and Chief Underwriting Officer of Third
Point Reinsurance Company Ltd. In his capacity as President and Chief Operating
Officer of the Company and Chief Executive Officer and Chief Underwriting
Officer of Third Point Reinsurance Company Ltd., the Executive shall perform
such duties, services, and responsibilities on behalf of the Company and Third
Point Reinsurance Company Ltd. consistent with such position as may be
reasonably assigned to the Executive from time to time by the Chief Executive
Officer of the Company. In performing such duties hereunder for the Company, the
Executive shall report directly to the Chief Executive Officer and in performing
such duties hereunder for Third Point Reinsurance Company Ltd., the Executive
shall report to the Board of Directors of Third Point Reinsurance Company Ltd.”


2.    The parties hereto agree that except as specifically set forth in this
Amendment No. 3, each and every provision of the Employment Agreement shall
remain in full force and effect as set forth therein.


[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Amendment No. 2 to be executed,
and the Executive has hereunto set his hand, in each case effective as of the
day and year first above written.
THIRD POINT REINSURANCE LTD.
_By: /s/ John R. Berger                
_Name: John R. Berger
Title: Chairman and Chief Executive Officer




_By: /s/ Christopher S. Coleman        
NName: Christopher S. Coleman
Title: Chief Financial Officer

--------------------------------------------------------------------------------



EXECUTIVE


/s/ J. Robert Bredahl                
J. Robert Bredahl






 





